This is an appeal by an employer and its insurance carrier from an award of compensation in favor of claimant. There is no dispute in this record as to the occurrence of the accident to the claimant. In August, 1946, while he was engaged in the regular course of his employment as a carpenter and while working for his employer on the roof of a building he suffered a severe sunburn to his hands, arms and face. As a result, the claimant was compelled to cease work and to obtain medical treatment. The sole issue in this ease is whether the medical evidence established causal relation between the claimant’s accidental sunburn and the subsequent injuries. The board found causal relation. The evidence sustains the finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.